Citation Nr: 1709654	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent prior to September 7, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

2.  Entitlement to an increased rating in excess of 20 percent from November 1, 2007, for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1968.

This appeal regarding entitlement to and increased rating for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus arises to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Historically, in a January 1975 rating decision, the RO increased the disability rating for the service-connected left elbow condition, classified as residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, (from non-compensable) to 10 percent disabling.  The 10 percent rating for this condition was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5213, for impairment of supination and pronation, effective from November 16, 1976.  In a November 2006 rating decision, the RO increased the disability rating for the service-connected left elbow condition (from 10 percent) to 20 percent disabling.  The 20 percent rating for this condition was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207, for limitation of flexion (or extension) of the left forearm, effective from February 6, 2006 (the date of receipt of the new claim for increase).  The Veteran subsequently disagreed with the 20 percent disability rating and perfected this appeal.  (See August 2007 Notice of Disagreement; May 2008 Statement of the Case; June 2008 Substantive Appeal (VA Form 9)).  

In a January 2008 rating decision, the RO assigned the Veteran a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30, based on a surgical procedure for the service-connected status post residuals of an injury to the left elbow with avulsion of bone fragments of the distal humerus, which necessitated a period of convalescence from September 7, 2007, to October 31, 2007.  The 20-percent rating for this condition was restored on November 1, 2007.  Therefore, this appeal concerns the periods prior to, and upon termination of, the temporary total (convalescent) rating assigned pursuant to 38 C.F.R. § 4.30.

In November 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the local RO. A transcript of this hearing is of record.

The Veteran's appeal was previously remanded by the Board for development in March 2010, November 2011.  The Board remanded the claims in October 2014.  A Supplemental SOC was issued in September 2016 and they have been returned to the Board for adjudication.  

The Veteran's claim of entitlement to a TDIU was inferred under Rice v. Shinseki, 22 Vet. App. 447 (2009) by the December 2011 VA examination, and remanded by the Board in October 2014.  The Board notes that, by a decision issued in September 2016, the RO granted entitlement to a TDIU rating, and as such this issue will not be further addressed as part of the current appeal.  See generally Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In a July 2015 rating decision, the RO denied the claims of entitlement to service connection for neuropathy of the bilateral upper extremities, neuropathy of the bilateral lower extremities, a disability manifested by shoulder pain, bilateral carpal tunnel syndrome, a disability manifested by muscle pain of the bilateral upper extremities, and a disability manifested by muscle pain of the bilateral lower extremities.  In October 2015, the Veteran filed a NOD, initiating an appeal with respect to each of the denials.  Notably, however, the information of record reflects that the RO duly acknowledged the Veteran's NOD in an October 2015 letter and has proceeded to take initial action in accordance with the provisions of 38 C.F.R. § 19.26 (a) (2016).  See also 38 C.F.R. § 3.2600 (2016).  As such, any action by the Board pursuant to the Court's ruling in Manlincon v. West, 12 Vet. App. 238 (1999), would be premature at this time.  Accordingly, the Board exercises its discretion not to remand but instead refers to the RO the matter concerning the issuance of the SOC.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Regarding the claim for an increased rating for the status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, for each of the staged periods in question, the Veteran was last afforded a VA examination to determine the current severity of the service-connected disability in June 2016, which is relatively recent and contemporaneous.  However, since that examination, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The recent VA examination dated in June 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a new VA examination with a retrospective and current medical opinion is needed before this claim can be addressed on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, for the periods from February 2006 to the present.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, on her activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left elbows, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right knee, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the left elbow is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the left elbow.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the left elbow joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus, and the ranges of motion of the opposite joint (right elbow) from February 2006 to the present.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the file and ensure that all development sought in this Remand is completed.  Then, the AOJ should re-adjudicate the issue of entitlement to an increased rating for status post residuals of an injury to the left elbow with avulsion bone fragments of the distal humerus.  Additionally, in evaluating the Veteran's service-connected status post residuals of an injury to the left elbow, the AOJ should determine whether separate ratings should be assigned for limitation of flexion, limitation of extension, and for any neurological impairment associated with the service-connected status post residuals of an injury to the left elbow.  The AOJ should also consider whether an increased rating is warranted based on impairment of supination and pronation of the left forearm which is now separately rated at 10 percent disabling.

3.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




